DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 does not label one of the transistor, which appears to be M3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “M2” (in Figure 2) has been used to designate both transistors (Figure 2, part M2; one of them should be M3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the empty boxes (e.g. 13, 13’) in figures 2 and 4 should contain symbols or text indicating their functionality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, line 5 recites “a primary turn off control command”, which should be --the primary turn off control command -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claims 6, 7 and 10-13 are objected to because of the following informalities: Claims 6, 7 and 10-13, lines 1-2 recites “a branch turn off control command”, which should be --the branch turn off control command -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9, line 4 recites “a primary turn off control command”, which should be --the primary turn off control command -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19, line 3 and 4 recites “a primary turn off control command”, which should be --the primary turn off control command -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10 and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Boesche et al.  (US 2019/0199082), hereinafter Boesche.
Regarding claim 1, claim 4 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 2, Boesche discloses everything claimed as applied above (see claim 1). Further, Boesche discloses (see figures 1-5) the disconnecting (figures 1 and 2, part through 24 inside 16) further comprising: applying, sequentially to the secondary solid state or discrete solution switch (figure 4, parts 46) of each of the protection branches (figures 3 and 4, part 38), the branch turn off control command (figure 4, parts turn off control command at 54) (paragraph [0064]).
Regarding claim 3, claim 9 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 4, Boesche discloses (see figures 1-5) a system (figure 1, part 14), comprising; a switching circuit (figures 1 and 2, part 24 inside 16) for disconnecting a power line (figure 1, part 10)(paragraphs [0051] and [0052]) providing current to a load having inductance (figure 1, part 8)(paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device), the switching circuit  (figures 1 and 2, part 24 inside 16) comprising: a first terminal (figure 2, part 24; left terminal) for connection to the power line (figure 1, part power line from 10); a second terminal (figures 1 and 2, part 12) for connection to the load (figure 1, part 8); a primary solid state or discrete solution switch arrangement  (figures 3 and 4, part 32) connected between the first terminal (figure 3, part 32; lower terminal) and the second terminal  (figure 3, part 12) and operable by primary turn on or turn off control commands (figure 3, part control commands at 34) to assume a conductive or non-conductive state (figures 3 and 4, part 32; conductive or non-conductive state)(paragraph [0054]; Disconnecting device 24 comprises a switch 32, which is introduced into electric line 12. The switch includes an IGBT and has a control input 34, with the aid of which the switching state of the IGBT may be changed); one or more protection branches (figures 3 and 4, part 38) connected in parallel with the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32), the one or more protection branches (figures 3 and 4, part 38) each comprising a series connected resistive element (figure 4, parts 44) and a secondary solid state or discrete solution switch (figure 4, parts 46) that is operable by branch turn on or turn off control commands (figure 4, parts control commands at 54) to assume a conductive or non-conductive state (figure 4, parts 46; conductive or non-conductive state)(paragraphs [0055]-[0056]); and a timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) configured to apply, to the secondary solid state or discrete solution switch (figure 4, parts 46) of the or each protection branch (figures 3 and 4, part 38), a branch turn off control command (figure 4, parts turn off control command at 54) that is delayed by a predetermined time interval relative to when a primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32)(paragraph [0064]).
Regarding claim 8, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the switching circuit (figures 1 and 2, part 24 inside 16) comprises a plurality of protection branches (figures 3 and 4, part 38[38a-38e]).
Regarding claim 9, Boesche discloses everything claimed as applied above (see claim 8). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42)  is configured to apply branch turn off control commands (figure 4, parts turn off control commands at 54) in sequence to the secondary solid state or discrete solution switches (figure 4, parts 46) of the protection branches (figures 3 and 4, part 38), each of the applied branch turn off control commands (figure 4, parts turn off control commands at 54)  delayed by a different predetermined time interval relative to when a primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) (paragraph [0064]).
Regarding claim 10, Boesche discloses everything claimed as applied above (see claim 9). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is configured to apply a branch turn off control command (figure 4, parts turn off control command at 54) that switches the secondary solid state or discrete solution switch (figure 4, parts 46)  of the protection branch (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of the energy to dissipate (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device).
Regarding claim 15, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the solid state or discrete solution switches comprise MOSFET switches or IGBT switches (figure 4, parts 32 and 46).
Regarding claim 16, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the control command to turn off is the absence of a control command to turn on (figure 4, parts turn off control command at 54 or turn off control commands at 34) (paragraph [0064]; In third work step 164, switch 32 is opened, so that no signal is present anymore at control input 34).
Regarding claim 17, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is connected to receive the same control commands (figures 3 and 4, part control commands at 34) as the first solid state or discrete solution switch arrangement (figures 3 and 4, part 32).
Regarding claim 18, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) comprises at least one of an RC circuit (figure 4, part RC circuit generated by 132 and 130) having a predetermined time constant, a counter, or a microprocessor (figure 4, part RC circuit generated by 132 and 130) (paragraph [0065]).
Regarding claim 19, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the resistance of the resistive element (figure 4, parts resistance of 44) and the predetermined time interval of the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) are selected to absorb a sufficient amount of the energy in the inductive component (figure 1, part 8)(paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device) to protect the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) after a primary turn off control command (figure 3, part turn off control commands at 34) is applied to the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32)(paragraphs [0064]-[0067]).
Regarding claim 20, claim 4 has the same limitations, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boesche et al.  (US 2019/0199082), hereinafter Boesche, in view of Lui et al. (US 2009/0218890), hereinafter Lui.
Regarding claim 5, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the switching circuit (figures 1 and 2, part 24 inside 16) comprises a plurality of protection branches (figures 3 and 4, part 38[38a-38e]). However, Boesche does not expressly disclose a single protection branch.
Lui teaches (see figures 1-4) the switching circuit (figure 2) comprises a single protection branch (figure 2, part 100-2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the plurality of protection branches of Boesche with a single protection branch as taught by Lui, because it provides efficient and reliable protection with circuit component reduction (paragraph [0002]). 
Regarding claim 6, Boesche and Lui teach everything claimed as applied above (see claim 5). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is configured to apply a branch turn off control command (figure 4, parts turn off control command at 54) that switches the secondary solid state or discrete solution switch (figure 4, parts 46)  of the protection branch (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of the energy (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance to be dissipated (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device).
Regarding claim 7, Boesche and Lui teach everything claimed as applied above (see claim 5). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is configured to apply a branch turn off control command (figure 4, parts turn off control command at 54) that switches the secondary solid state or discrete solution switch (figure 4, parts 46)  of the protection branch (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of the energy (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance to be dissipated (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose a negligible amount of the energy from the inductance to be dissipated.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the timing circuit in order to apply a branch turn off control command that switches the secondary solid state or discrete solution switch of the protection branch at a speed that allows a negligible amount of the energy from the inductance to be dissipated, in order to obtain more efficient and accurate control based amount of energy that is to be allowed to be dissipated. Additional, the invention would perform equally well with the timing circuit as taught by Boesche and Lui. Furthermore, the application presented multiples option for this speed ([1] speed that allows a non-negligible amount of the energy from the inductance to be dissipated or [2] a speed that allows a negligible amount of the energy from the inductance to be dissipated) and matter of design choice (paragraphs [0073]-[0075]).  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boesche et al.  (US 2019/0199082), hereinafter Boesche.
Regarding claim 11, Boesche discloses everything claimed as applied above (see claim 10). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is configured to apply a branch turn off control command (figure 4, parts turn off control command at 54) that switches the secondary solid state or discrete solution switch (figure 4, parts 46)  of the protection branch (figures 3 and 4, part 38)  at a speed that allows a non-negligible amount of the energy to dissipate (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose a negligible amount of the energy from the inductance to be dissipated.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the timing circuit in order to apply a branch turn off control command that switches the secondary solid state or discrete solution switch of the protection branch at a speed that allows a negligible amount of the energy from the inductance to be dissipated, in order to obtain more efficient and accurate control based amount of energy that is to be allowed to be dissipated. Additional, the invention would perform equally well with the timing circuit as taught by Boesche. Furthermore, the application presented multiples option for this speed ([1] speed that allows a non-negligible amount of the energy from the inductance to be dissipated or [2] a speed that allows a negligible amount of the energy from the inductance to be dissipated) and matter of design choice (paragraphs [0073]-[0075]).  
Regarding claim 12, claim 11 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, Boesche discloses everything claimed as applied above (see claim 10). Further, Boesche discloses (see figures 1-5) the timing circuit (figures 3 and 4, parts timing circuit generated by 40 and 42) is configured to apply a branch turn off control command (figure 4, parts turn off control command at 54) to all protection branches (figures 3 and 4, part 38 [38a-38e]) that switches the secondary solid state or discrete solution switches (figure 4, parts 46) at a speed that allows a non-negligible amount of the energy to dissipate (paragraph [0066]; All switching elements 46 of phases 38 are also now switched to the electrically non-conductive state. As a result, the RC circuit, which is formed from additional resistor 48 and capacitor 50 as well as partially with the aid of capacitor 44 of fifth phase 38e, absorbs the remaining inductively stored electrical energy, so that the electrical current flowing across voltage limiter 36 is forced to zero. A discharge of capacitor 50 is ensured with the aid of additional resistor 52) from the inductance (figure 1, part 8) (paragraph [0043]; If an inductive load is switched with the aid of the disconnecting device). However, Boesche does not expressly disclose the negligible amount of the energy from the inductance to be dissipated.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to design the timing circuit in order to apply a branch turn off control command to all protection branches that switches the secondary solid state or discrete solution switches at the speed that allows the negligible amount of the energy to dissipate from the inductance, in order to obtain more efficient and accurate control based amount of energy that is to be allowed to be dissipated. Additional, the invention would perform equally well with the timing circuit as taught by Boesche. Furthermore, the application presented multiples option for this speed ([1] speed that allows a non-negligible amount of the energy from the inductance to be dissipated or [2] a speed that allows a negligible amount of the energy from the inductance to be dissipated) and matter of design choice (paragraphs [0073]-[0075]).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boesche et al.  (US 2019/0199082), hereinafter Boesche, in view of Conners et al. (US 5,283,707), hereinafter Conners. 
Regarding claim 14, Boesche discloses everything claimed as applied above (see claim 4). Further, Boesche discloses (see figures 1-5) the primary solid state or discrete solution switch arrangement (figures 3 and 4, part 32) comprises a solid state or discrete solution switch (figures 3 and 4, part 32) connected in parallel between the first terminal (figure 2, part 24; left terminal) and the second terminal (figures 1 and 2, part 12) and operable by turn on or turn off control command (figure 3, part control commands at 34). However, Boesche does not expressly disclose a plurality of solid state or discrete solution switches connected in parallel between the first terminal and the second terminal and operable by a common turn on or turn off control command.
Conners teaches (see figures 1-5) the primary solid state or discrete solution switch arrangement (figure 1, part 18) comprises a plurality of solid state or discrete solution switches (figure 1, part 32) connected in parallel between the first terminal (figure 1, part 32; left terminal) and the second terminal (figure 1, part 32; right terminal) and operable by a common turn on or turn off control command (figure 1, part common control command from 20)(columns 2 and 3; lines 54-68 and 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the primary solid state or discrete solution switch arrangement of Boesche with the primary solid state or discrete solution switch arrangement features as taught by Conners, because it provides more robust and efficient current control (column 1; lines 34 and 35). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839


/Scott Bauer/Primary Examiner, Art Unit 2839